t c summary opinion united_states tax_court ifeanyi david onyekwena and ann ada onyekwena petitioners v commissioner of internal revenue respondent docket no 23314-10s filed date ifeanyi david onyekwena and ann ada onyekwena pro sese lewis a booth ii for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency to petitioners in which he determined deficiencies of dollar_figure and dollar_figure for and respectively as well as sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioners received unreported income for and are entitled to expense deductions claimed on schedules c profit or loss from business for and in excess of the amounts respondent allowed are liable for the sec_72 additional tax on an early distribution from a qualified_retirement_plan and are liable for sec_6662 accuracy-related_penalties for and 1respondent concedes that petitioners are entitled to a deduction of dollar_figure for legal and professional services expenses petitioners concede that the early distribution they received from an individual_retirement_account of dollar_figure is unreported income for 2other adjustments made to petitioners’ federal_income_tax returns for the years in issue are computational and will not be discussed background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in texas when they filed their petition mr onyekwena petitioner operated several financial-related businesses during the years in issue all of petitioner’s businesses were run as sole proprietorships under the umbrella of david financial services only one schedule c was filed with each of petitioners’ joint federal_income_tax returns for and respondent issued petitioners a notice_of_deficiency for and respondent included in petitioners’ income additional gross_receipts of dollar_figure and dollar_figure for and respectively that should have been reported on schedule c he also included an unreported individual_retirement_account ira distribution of dollar_figure for respondent disallowed deductions for the following expenses claimed on schedule c for expense amount dollar_figure office big_number repairs and maintenance big_number supplies legal and professional services big_number travel big_number respondent also disallowed deductions for the following expenses claimed on schedule c for expense amount dollar_figure office big_number repairs and maintenance insurance big_number legal and professional services big_number travel big_number additionally respondent determined that petitioners were liable for an additional tax of dollar_figure for an early distribution from a qualified_retirement_plan and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for and respectively discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not argue or present evidence that they satisfied the requirements of sec_7491 therefore petitioners bear the burden_of_proof with respect to the adjustments in the notice_of_deficiency i unreported income gross_income is defined as including all income from whatever source derived sec_61 gross_income from business is specifically included in that definition sec_61 sec_6001 requires a taxpayer to maintain sufficient records to allow for the determination of a taxpayer’s correct_tax liability 92_tc_661 if a taxpayer fails to maintain or does not produce adequate books_and_records the commissioner is authorized to reconstruct the taxpayer’s income sec_446 petzoldt v commissioner t c pincite indirect methods may be used for this purpose see 348_us_121 the commissioner’s reconstruction need only be reasonable in light of all the surrounding facts and circumstances petzoldt v commissioner t c pincite bank_deposits constitute prima facie evidence of income 87_tc_74 the bank_deposits method of determining income assumes that all the money deposited into a taxpayer’s bank account during a specific period constitutes taxable_income 335_f2d_671 5th cir the commissioner however must take into account any nontaxable source or deductible expense of which he has knowledge id the taxpayer bears the burden of demonstrating that the commissioner’s determination is erroneous 695_f2d_145 5th cir kling v commissioner tcmemo_2001_78 seidenfeld v commissioner tcmemo_1995_61 tax compliance officer alison carillon tco performed a bank deposit analysis after she summonsed petitioners’ bank records petitioners reported gross_receipts of dollar_figure and dollar_figure for and respectively on their federal_income_tax returns through the bank deposit analysis the tco determined that petitioners should have reported on schedule c gross_receipts of dollar_figure and dollar_figure for and respectively petitioners argue that the tco did not take into account all of the loans and transfers between accounts when she performed the bank deposit analysis petitioner specifically testified about wells fargo bank loans and a security benefit tax-sheltered annuity the tco testified that the annuity and some of the loans were part of her analysis and were not included as income the origination dates of some of the loans could not be confirmed the tco did not include those loans as nontaxable sources of income in her analysis hundreds of pages of petitioners’ bank records were entered into evidence petitioners do not point to any specific transactions to prove that those transactions are not taxable_income instead they argue that it is clear from their bank records that what respondent determined was taxable_income is simply loans and transfers between their accounts in essence petitioners ask the court to perform another bank deposit analysis without any aid or further explanation from them the court will not sift through voluminous documents to attempt to match the evidence to respondent’s adjustments see eg hale v commissioner tcmemo_2010_229 petitioners have not met their burden of proving that respondent’s determinations made through the bank deposit analysis are erroneous therefore respondent’s determination to include unreported gross_receipts that should have been reported on schedule c in petitioners’ income is sustained ii deductions deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 additionally a taxpayer must substantiate all expenses for which a deduction is claimed sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business no deduction is allowed for personal expenses sec_262 some expenses can be estimated if a taxpayer fails to properly substantiate the entire amount of the expense 39_f2d_540 2d cir in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 certain expenses however require strict substantiation see sec_274 respondent disallowed a portion of petitioners’ claimed deductions for office expenses for and all of their claimed deductions for repairs and maintenance_expenses for and a portion of their claimed deductions for supplies expenses for all of their claimed deductions for insurance expenses for all of their claimed deduction for legal and professional services expenses for and a portion of their claimed deduction for and all of their claimed deductions for travel_expenses for and a office repairs and maintenance supplies and insurance expenses petitioners entered into evidence their bank account statements a table of expenses for each year in issue generated from their bank account statements and canceled checks to substantiate their expenses petitioners’ bank statements and tables of expenses generated from the bank statements do not substantiate their claimed deductions for business_expenses the statements merely show where petitioners made purchases and the amounts they spent the tables do nothing more than add together all of the unsubstantiated purchases and categorize them additionally the memo lines of the canceled checks do little to substantiate petitioners’ claimed deductions for expenses it is unclear from the checks’ memo lines whether the expenses were business or personal expenses for example there is a check made out to petitioner wife for dollar_figure the memo line for that check indicates that the amount_paid was for repairs and maintenance petitioner did not testify or present any other evidence about what repairs and maintenance his wife performed for his business several checks’ memo lines indicate that the amounts paid were for a c repair no further evidence was provided to explain whether the repairs were performed for business or personal reasons petitioners also entered into evidence checks for phone expenses with no indication of whether the checks were for business or personal expenses petitioners have provided no basis upon which an estimate of their expenses can be made see vanicek v commissioner t c pincite therefore petitioners are not entitled to deductions claimed for office expenses repairs and maintenance_expenses supplies expenses and insurance expenses in amounts greater than respondent allowed b legal and professional fees in addition to his financial businesses petitioner has also operated a healthcare business called david health care services david health petitioner testified that david health had not done any business since and that all of the legal and professional fees expenses related to litigation for david health in order for an expenditure to be deductible as a business_expense it must relate to activities which amount to the present carrying on of an existing business buckner v commissioner tcmemo_1981_165 citing 71_tc_568 and 35_tc_1092 by petitioner’s own admission at trial david health was not carrying on any business in or petitioners are not entitled to deductions claimed for david health’s legal and professional fees expenses for and in excess of the amounts respondent concedes and has already allowed c travel_expenses travel_expenses including meals_and_lodging must be substantiated by adequate_records or sufficient evidence corroborating the taxpayer’s own statement showing the amount of such expenditure time and place of the travel and business_purpose of the expense sec_274 sec_1_274-5t and b temporary income_tax regs fed reg date to satisfy the adequate_records requirement of sec_274 the taxpayer shall maintain an account book a diary a log a statement of expense trip sheets or similar record and documentary_evidence that in combination are sufficient to establish each element of the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date if a taxpayer does not have adequate_records to substantiate each element of an expense he may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date the court cannot estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir rodriguez v commissioner tcmemo_2009_22 the strict substantiation requirements of sec_274 preclude the court and taxpayers from approximating certain expenses petitioners’ table of expenses for each year in issue lists the category travel they provided no further substantiation for those expenses petitioners have failed to meet the strict substantiation requirements of sec_274 see sec_274 sec_1_274-5t and b temporary income_tax regs supra therefore respondent’s determination to disallow petitioners’ claimed deductions for travel_expenses is sustained iii sec_72 additional tax petitioners concede they had unreported income from an ira distribution see supra note respondent determined that petitioners were liable for the sec_72 additional tax for an early withdrawal from a qualified_plan if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 petitioners state in their petition that the ira_distributions were used for business support in petitioner made no further argument at trial against the imposition of the additional tax petitioners’ use of the ira distribution for business support is not one of the distributions to which sec_72 shall not apply see sec_72 respondent’s determination to impose the additional tax under sec_72 is sustained iv sec_6662 accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty on the portion of an underpayment that is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is the excess of the amount of income_tax required to be shown on the return for the taxable_year over the amount of income_tax that is shown on the return reduced by any rebate sec_6662 an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty determined in a notice_of_deficiency sec_7491 in order to meet that burden the commissioner need only make a prima facie case that imposition of the penalty is appropriate 116_tc_438 once that burden is met the taxpayer bears the burden of proving that the accuracy-related_penalty does not apply 3the court need not determine whether petitioners are liable for the accuracy- related penalty due to negligence because of reasonable_cause substantial_authority or the like sec_6662 sec_6664 higbee v commissioner t c pincite respondent has met his burden of production for an accuracy-related_penalty based on a substantial_understatement_of_income_tax because petitioners’ understatement of income_tax for each year in issue exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1_6664-4 income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id petitioner testified that in addition to being a certified_public_accountant he was also a certified fraud examiner for the state of texas a certified internal auditor and that he helped individuals with permanent life_insurance contracts although petitioner offered evidence that he prepared other individuals’ tax returns he offered no evidence to prove that he acted with reasonable_cause and in good_faith when he prepared his own therefore respondent’s determination to impose an accuracy-related_penalty for each of the years in issue is sustained we have considered all of petitioners’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
